EXHIBIT 10.53

GILEAD SCIENCES, INC.

PERFORMANCE SHARE AWARD AGREEMENT

RECITALS

A. The Corporation has implemented the Plan for the purpose of providing
incentives to attract, retain and motivate eligible Employees, Directors and
Consultants to continue their service relationship with the Corporation.

B. Participant is to render valuable services to the Corporation (or a Related
Entity), and this Agreement is executed pursuant to, and is intended to carry
out the purposes of, the Plan in connection with the Corporation’s issuance of
shares of Common Stock to Participant thereunder.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Performance Shares. The Corporation hereby awards to Participant, as
of the Award Date indicated below, an award (the “Award”) of Performance Shares
under the Corporation’s 2004 Equity Incentive Plan, as amended (the “Plan”).
Each Performance Share which vests pursuant to the terms of this Agreement shall
provide Participant with the right to receive one or more shares of Common Stock
on the designated issuance date. The number of shares of Common Stock subject to
the awarded Performance Shares, the applicable performance vesting requirement
for those shares, the date on which those vested shares of Common Stock shall
become issuable and the remaining terms and conditions governing the Award,
including the applicable service vesting requirement, shall be as set forth in
this Agreement.

AWARD SUMMARY

 

Participant

  

__________________________________________________

Award Date:

  

                        , 200    

Designated Number of Performance Shares:

  

The actual number of shares of Common Stock that may become issuable pursuant to
the Performance Shares awarded under this Agreement shall be determined in
accordance with the Vesting Schedule below. For purposes of the percentage
calculations set forth in the Performance Vesting section of such schedule, the
designated number of Performance Shares to be utilized is
                             shares.



--------------------------------------------------------------------------------

Vesting Schedule:

  

The number of shares of Common Stock which may actually vest and become issuable
pursuant to the Award shall be determined pursuant to a two-step process: (i)
first the maximum number of shares of Common Stock in which Participant can vest
under the Performance Vesting section below shall be calculated on the basis of
the level at which each of the Performance Goals specified on attached Schedule
I is actually attained and (ii) then the number of shares calculated under
clause (i) in which Participant may actually vest shall be determined on the
basis of his or her completion of the applicable Continuous Service vesting
requirements set forth in Paragraph 3 of this Agreement.

 

Performance Vesting: Attached Schedule I specifies the two Performance Goals to
be attained for the specified Performance Period. Within sixty-five (65) days
after the completion of that Performance Period, the Administrator shall
determine and certify the actual level of attainment for each Performance Goal.
On the basis of that certified level of attainment, the number of Performance
Shares will be multiplied by the applicable percentage (which may range from 0%
to 200%) determined in accordance with the percentile matrix set forth in
Schedule I. The number of shares resulting from such calculation shall
constitute the maximum number of shares of Common Stock in which Participant may
vest under this Award and shall be designated the “Performance-Qualified
Shares.” In no event may the number of such Performance-Qualified Shares exceed
200% of the number of Performance Shares specified in the Designated Number of
Performance Shares section above.

 

To the extent any Performance Goal is attained at a level below the twentieth
percentile, a portion of the Performance Shares, as determined in accordance
with the percentile matrix set forth in Schedule I, shall be forfeited, and any
such forfeited Performance Shares shall be immediately cancelled. Participant
shall thereupon cease to have any further right, title or interest in the shares
of Common Stock underlying those cancelled Performance Shares.

 

Continuous Service Vesting. The number of Performance-Qualified Shares in which
Participant actually vests shall be determined on the basis of his or her
satisfaction of the Continuous-Service vesting requirements set forth in
Paragraph 3.

 

Change in Control Vesting. The shares of Common Stock underlying the Performance
Shares subject to this Award may also vest on an accelerated basis in accordance
with Paragraph 5 should a Change in Control occur prior to the completion of the
Performance Period.

 

2



--------------------------------------------------------------------------------

Issuance Date:

  

The shares of Common Stock which actually vest and become issuable pursuant to
the terms of this Agreement shall be issued in accordance with the provisions of
this Agreement applicable to the particular circumstances under which such
vesting occurs.

2. Limited Transferability. Prior to the actual issuance of the shares of Common
Stock which vest hereunder, Participant may not transfer any interest in the
Performance Shares subject to this Award or the underlying shares of Common
Stock or pledge or otherwise hedge the sale of those Performance Shares or
underlying shares, including (without limitation) any short sale or any
acquisition or disposition of any put or call option or other instrument tied to
the value of the underlying shares of Common Stock. However, any shares of
Common Stock which vest hereunder but otherwise remain unissued at the time of
Participant’s death may be transferred pursuant to the provisions of
Participant’s will or the laws of inheritance or to Participant’s designated
beneficiary or beneficiaries of this Award. Participant may also direct the
Corporation to record the ownership of any shares of Common Stock which in fact
vest and become issuable hereunder in the name of a revocable living trust
established for the exclusive benefit of Participant or Participant and his or
her spouse. Participant may make such a beneficiary designation or ownership
directive at any time by completing the Corporation’s Universal Beneficiary
Designation form and filing the completed form with the Plan Administrator or
its designee.

3. Continuous Service Requirement. The number of Performance-Qualified Shares
calculated in accordance with the Performance-Vesting provisions of Paragraph 1
and attached Schedule I represent the maximum number of shares of Common Stock
in which Participant can vest hereunder. The actual number of shares of Common
Stock in which Participant shall vest shall be determined as follows:

 

 

•

 

If Participant remains in Continuous Service through the date following the
completion of the Performance Period on which the Administrator certifies the
attained level of the Performance Goals for that Performance Period, Participant
shall vest in one hundred percent (100%) of the Performance-Qualified Shares.

 

 

•

 

If Participant’s Continuous Service terminates prior to the completion of the
Performance Period (or after the completion of the Performance Period but before
the date the Administrator certifies the attained level of the Performance Goals
for that Performance Period) by reason of death or Permanent Disability, then
Participant shall, following the completion of the Performance Period, vest in
that number of shares of Common Stock (if any) determined by multiplying the
maximum number of Performance-Qualified Shares in which Participant could vest,
based on the actual level at which the Performance Goals are attained and
certified for the Performance Period, by a fraction, the numerator

 

3



--------------------------------------------------------------------------------

 

of which is the number of months of Continuous Service actually completed by
Participant in such Performance Period (rounded to the closest whole month), and
the denominator of which is the number of months (rounded to the closest whole
number) constituting the entire Performance Period.

 

 

•

 

If Participant’s Continuous Service terminates by reason of his or her
Retirement at any time after the completion of the first twelve (12) months of
the Performance Period but prior to the completion of the Performance Period (or
after the completion of the Performance Period but before the date the
Administrator certifies the attained level of the Performance Goals for that
Performance Period), then Participant shall, following the completion of the
Performance Period, vest in that number of shares of Common Stock (if any)
determined by multiplying the maximum number of Performance-Qualified Shares in
which Participant could vest, based on the actual level at which the Performance
Goals are attained and certified for the Performance Period, by a fraction, the
numerator of which is the number of months of Continuous Service actually
completed by Participant in such Performance Period prior to his or her
Retirement (rounded to the closest whole month), and the denominator of which is
the number of months (rounded to the closest whole number) constituting the
entire Performance Period.

 

 

•

 

If (i) Participant’s Continuous Service terminates by reason of an involuntary
termination other than for Cause, or his or her resignation due to Constructive
Termination, at any time after the completion of the Performance Period but
before the date the Administrator certifies the attained level of the
Performance Goals for that Performance Period and (ii) such termination of
Continuous Service also occurs during a period while there is in effect a
definitive executed agreement for the Change in Control transaction, then
Participant shall vest in the maximum number of Performance-Qualified Shares in
which Participant could vest, based on the actual level at which the Performance
Goals are attained and certified for the Performance Period, had Participant
remained in Continuous Service through such certification date.

If Participant’s Continuous Service ceases for any other reason (including,
without limitation, any deemed cessation of Continuous Service under Paragraph
10) prior to the completion of the Performance Period or prior to the date on
which the Administrator certifies the attained level of the Performance Goals
for that Performance Period, then Participant shall not vest in any of the
Performance-Qualified Shares, and all of Participant’s right, title and interest
to the shares of Common Stock subject to this Award shall immediately terminate;
provided, however, that should a Change in Control occur prior to the completion
of the Performance Period, then the provisions of Paragraph 5 shall govern the
vesting of the Performance Shares.

 

4



--------------------------------------------------------------------------------

4. Stockholder Rights and Dividend Equivalents

(a) The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the shares of Common
Stock subject to the Award until Participant becomes the record holder of those
shares upon their actual issuance following the Corporation’s collection of the
applicable Withholding Taxes.

(b) Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary and whether payable in cash, securities (other
than Common Stock) or other property, be declared and paid on the outstanding
Common Stock while one or more Performance Shares remain subject to this Award
(i.e., the underlying shares of Common Stock are not otherwise issued and
outstanding for purposes of entitlement to the dividend or distribution), then a
special book account shall be established for Participant and credited with a
phantom dividend equivalent to the actual dividend or distribution that would
have been paid on the maximum number of shares of Common Stock that can qualify
as Performance-Qualified Shares under this Award, had that number of shares been
issued and outstanding and entitled to that dividend or distribution. As one or
more shares of Common Stock subsequently vest hereunder upon the satisfaction of
the applicable vesting requirements, the phantom dividend equivalents credited
to those particular shares in the book account shall vest, and those vested
dividend equivalents shall be distributed to Participant (in the same form the
actual dividend or distribution was paid to the holders of the Common Stock
entitled to that dividend or distribution or in such other form as the
Administrator deems appropriate under the circumstances) concurrently with the
issuance of those vested shares. However, such distribution shall be subject to
the Corporation’s collection of the Withholding Taxes applicable to that
distribution.

(c) To the extent the maximum number of shares of Common Stock that can qualify
as Performance-Qualified Shares under this Award are not in fact earned by
reason of the levels at which the Performance Goals are actually attained, then
the phantom dividend equivalents credited to those unearned shares shall be
cancelled, and Participant shall cease to have any right or entitlement to
receive any distributions or other amounts with respect to those cancelled
dividend equivalents.

(d) Should Participant cease Continuous Service without vesting in one or more
of the shares of Common Stock subject to this Award (including any shares which
do not otherwise vest at that time after taking into account any applicable
vesting acceleration provisions set forth in Paragraphs 3 and 5 of this
Agreement), then the phantom dividend equivalents credited to those unvested
shares shall be cancelled, and Participant shall thereupon cease to have any
further right or entitlement to those cancelled amounts.

 

5



--------------------------------------------------------------------------------

5. Change in Control. The following provisions shall apply only to the extent a
Change in Control is consummated prior to the completion of the Performance
Period and shall have no force or effect in the event the effective date of the
Change in Control occurs after the completion of such Performance Period.

(a) Should (i) the Change in Control occur within the first twelve (12) months
of the Performance Period and (ii) Participant remain in Continuous Service
through the effective date of that Change in Control, then Participant shall
immediately vest in that number of shares of Common Stock equal to the
designated number of Performance Shares set forth in Paragraph 1, without any
measurement of Performance Goal attainment to date.

(b) Should (i) the Change in Control occur at any time on or after the
completion of the first twelve (12) months of the Performance Period but prior
to the completion of the entire Performance Period and (ii) Participant remain
in Continuous Service through the effective date of that Change in Control, then
Participant shall immediately vest in that number of shares of Common Stock
equal to the greater of:

(i) the designated number of Performance Shares set forth in Paragraph 1, or

(ii) the number of Performance-Qualified Shares determined by multiplying
(A) the Designated Number of Performance Shares set forth in Paragraph 1 by
(B) the applicable percentage (determined in accordance with the percentile
matrix in attached Schedule I) for the levels at which the Performance Goals are
attained over an abbreviated Performance Period ending with the close of the
Corporation’s fiscal quarter coincident with or immediately preceding the
effective date of the Change in Control.

(c) The provisions of subparagraphs (a) and (b) of this Paragraph 5 shall also
apply should Participant’s Continuous Service terminate, by reason of an
involuntary termination other than for Cause or his or her resignation due to
Constructive Termination, at any time during the period beginning with the
execution date of the definitive agreement for the Change in Control transaction
and ending with the earlier of (i) the effective date of that Change in Control
or (ii) the termination of the definitive agreement without the consummation of
the Change in Control; provided, however, that in no event shall Participant
become entitled to any shares of Common Stock pursuant to this Paragraph 5 if
the Change in Control is not in fact consummated.

(d) Should Participant cease Continuous Service during the Performance Period by
reason of death or Permanent Disability and a Change in Control subsequently
occur prior to the completion of that Performance Period, then the Participant
shall, at the time of such Change in Control, vest in a pro-rated number of
shares of Common Stock calculated by multiplying (i) the number of Performance
Shares or Performance-Qualified Shares determined in accordance with the
applicable provisions of subparagraphs (a) and (b) of this Paragraph 5 by (ii) a
fraction, the numerator of which is the number of months of Continuous Service
actually completed by Participant in such Performance Period (rounded to

 

6



--------------------------------------------------------------------------------

the closest whole month), and the denominator of which is the number of months
(rounded to the closest whole number) comprising the portion of the Performance
Period ending with the earlier of (i) the effective date of the Change in
Control or (ii) the last day of the abbreviated Performance Period (if any)
taken into account under Paragraph 5(b)(ii).

(e) Should Participant cease Continuous Service by reason of his or her
Retirement at any time after the completion of the first twelve (12) months of
the Performance Period but prior to the completion of the entire Performance
Period and a Change in Control subsequently occur prior to the completion of
that Performance Period, then the Participant shall, at the time of such Change
in Control, vest in a pro-rated number of shares of Common Stock calculated by
multiplying (i) the number of Performance Shares or Performance-Qualified Shares
determined in accordance with the provisions of subparagraph (b) of this
Paragraph 5 by (ii) a fraction, the numerator of which is the number of months
of Continuous Service actually completed by Participant in such Performance
Period prior to his or her Retirement (rounded to the closest whole month), and
the denominator of which is the number of months (rounded to the closest whole
number) comprising the portion of the Performance Period ending with the earlier
of (i) the effective date of the Change in Control or (ii) the last day of the
abbreviated Performance Period (if any) taken into account under Paragraph
5(b)(ii).

(f) The number of shares of Common Stock in which Participant vests on the basis
of the Performance Shares or Performance-Qualified Shares determined in
accordance with the foregoing provisions of this Paragraph 5 shall be converted
into the right to receive for each such share the same consideration per share
of Common Stock payable to the other stockholders of the Corporation in
consummation of the Change in Control, and such consideration shall be
distributed to Participant on the tenth (10th) business days following the
effective date of that Change in Control. Each issuance or distribution made
under this Paragraph 5(f) shall be subject to the Corporation’s collection of
the applicable Withholding Taxes.

(g) Except for the actual number of shares of Common Stock in which Participant
vests in accordance with this Paragraph 5, Participant shall have cease to have
any further right or entitlement to any additional shares of Common Stock under
this Agreement following the effective date of the Change in Control.

(h) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

6. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, spin-off transaction, extraordinary dividend or distribution
or other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, or should the value of the outstanding
shares of Common Stock be substantially reduced as a result of a spin-off
transaction or an extraordinary dividend or distribution, or should there occur
any merger, consolidation or other reorganization, then equitable adjustments

 

7



--------------------------------------------------------------------------------

shall be made by the Administrator to the total number and/or class of
securities issuable pursuant to this Award in order to reflect such change. In
making such equitable adjustments, the Administrator shall take into account any
amounts credited to Participant’s book account under Paragraph 4(b) in
connection with the transaction, and the determination of the Administrator
shall be final, binding and conclusive. In the event of any Change in Control
transaction, the provisions of Paragraph 5 shall be controlling.

7. Issuance or Distribution of Vested Shares or Other Amounts.

(a) Except as otherwise provided in Paragraph 5, the shares of Common Stock in
which Participant vests pursuant to the Performance and Continuous Service
vesting provisions of Paragraphs 1 and 3 shall be issued following the
completion of the Performance Period, in accordance with the following
provisions:

(i) If the applicable Performance Period is coincidental with one or more
successive complete calendar years, the issuance shall be effected during the
period beginning with the first business day of the calendar year immediately
succeeding the end of the Performance Period and ending no later than March 15
of that year.

(ii) If the applicable Performance Period ends on a date other than the last day
of the calendar year, then the issuance shall be effected as soon as
administratively practicable following the completion of that Performance
Period, but no later than the later of (A) the last day of the calendar year in
which such Performance Period ends or (B the fifteenth (15th) day of third
(3rd) calendar month following the last of day of such Performance Period.

(b) The Corporation shall, on the applicable issuance date, issue to or on
behalf of Participant a certificate (which may be in electronic form) for the
shares of Common Stock in which Participant vests pursuant to the Performance
and Continuous Service vesting provisions of Paragraphs 1 and 3 and shall
concurrently distribute to the Participant any phantom dividend equivalents with
respect to those Shares.

(c) Except as otherwise provided in Paragraph 5, no shares of Common Stock shall
be issued prior to the completion of the Performance Period. No fractional
shares of Common Stock shall be issued pursuant to this Award, and any
fractional share resulting from any calculation made in accordance with the
terms of this Agreement shall be rounded down to the next whole share.

(d) Until such time as the Corporation provides Participant with notice to the
contrary, the Corporation shall collect, and Participant hereby authorizes the
Corporation to collect, the Withholding Taxes with respect to the Shares issued
under this Agreement (including shares of Common Stock issued in settlement of
phantom dividend equivalents) through an automatic Share withholding procedure
pursuant to which the Corporation will withhold, immediately as the Shares are
issued under the Award, a portion of those Shares with a

 

8



--------------------------------------------------------------------------------

Fair Market Value (measured as of the issuance date) equal to the amount of such
Withholding Taxes (the “Share Withholding Method”).

(e) If the Share Withholding Method is to be utilized for the collection of
Withholding Taxes, then the Corporation shall withhold the number of otherwise
issuable Shares necessary to satisfy the applicable Withholding Taxes based on
the applicable minimum statutory rate or other applicable withholding rate. If
the obligation for Withholding Taxes is satisfied by using the Share Withholding
Method, then Participant will, for tax purposes, be deemed to have been issued
the full number of Shares subject to the vested Award, notwithstanding that a
number of the Shares are withheld solely for the purpose of paying the
applicable Withholding Taxes.

(f) The Corporation shall have sole discretion to determine whether or not the
Share Withholding Method shall be utilized for the collection of the applicable
Withholding Taxes. Participant shall be notified (in writing or through the
Corporation’s electronic mail system) in the event the Corporation no longer
intends to utilize the Share Withholding Method. Should any Shares become
issuable under the Award (including shares of Common Stock issued in settlement
of phantom dividend equivalents) at a time when the Share Withholding Method is
not being utilized by the Corporation, then the Withholding Taxes shall be
collected from Participant through a sale-to-cover transaction authorized by
Participant, pursuant to which an immediate open-market sale of a portion of the
Shares issued to Participant will be effected, for and on behalf of Participant,
by the Corporation’s designated broker to cover the Withholding Tax liability
estimated by the Corporation to be applicable to such issuance. Participant
shall, promptly upon request from the Corporation, execute (whether manually or
through electronic acceptance) an appropriate sales authorization (in form and
substance reasonably satisfactory to the Corporation) that authorizes and
directs the broker to effect such open-market, sale-to-cover transactions and
remit the sale proceeds, net of brokerage fees and other applicable charges, to
the Corporation in satisfaction of the applicable Withholding Taxes. However, no
sale-to-cover transaction shall be effected unless (i) such a sale is at the
time permissible under the Corporation’s insider trading policies governing the
sale of Common Stock and (ii) the transaction is not otherwise deemed to
constitute a prohibited loan under Section 402 of the Sarbanes-Oxley Act of
2002.

(g) If the Corporation determines that such sale-to-cover transaction is not
permissible or advisable at the time or if Participant otherwise fails to effect
a timely sales authorization as required by this Agreement, then the Corporation
may, in its sole discretion, elect either to defer the issuance of the Shares
until such sale-to-cover transaction can be effected in accordance with
Participant’s executed sale directive or to collect the applicable Withholding
Taxes through Participant’s delivery of his or her separate check payable to the
Corporation in the amount of such Withholding Taxes or by withholding such
amount from other wages payable to Participant. In no event shall any Shares be
issued in the absence of an arrangement reasonably satisfactory to the
Corporation for the satisfaction of the applicable Withholding Taxes and in
compliance with any applicable requirements of Code Section 409A.

(h) The Corporation shall collect the Withholding Taxes with respect to the
phantom dividend equivalents distributed in a form other than shares of Common
Stock

 

9



--------------------------------------------------------------------------------

by withholding a portion of that distribution equal to the amount of the
applicable Withholding Taxes, with the cash portion of the distribution to be
the first portion so withheld, or through such other tax withholding arrangement
as the Corporation deems appropriate

(i) Notwithstanding the foregoing provisions of Paragraphs 7(d) through 7(h),
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the vesting of the shares
of Common Stock or any other amounts hereunder (the “Employment Taxes”) shall in
all events be collected from Participant no later than the last business day of
the calendar year in which those shares or other amounts vest hereunder.
Accordingly, to the extent the applicable issuance date for one or more vested
shares of Common Stock or the distribution date for such other amounts is to
occur in a year subsequent to the calendar year in which those shares or other
amounts vest, the Participant shall, on or before the last business day of the
calendar year in which such shares or other amounts vest, deliver to the
Corporation a check payable to its order in the dollar amount equal to the
Employment Taxes required to be withheld with respect to those shares or other
amounts. The provisions of this Paragraph 7(i) shall be applicable only to the
extent necessary to comply with the applicable tax withholding requirements of
Code Section 3121(v).

(j) Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all Performance or Performance-Qualified Shares which vest under
the Award shall be made solely in shares of Common Stock.

8. Special Deferral Election. Provided Participant is a U.S. tax resident and
subject to Participant’s satisfaction of any applicable Withholding Tax
obligations under Paragraph 7 and any other eligibility requirements established
by the Administrator for a deferral election hereunder, Participant may elect to
defer the receipt of any shares of Common Stock which may become issuable to
Participant pursuant to the terms of this Agreement, by submitting to the
Corporation on a timely basis a deferral election in the form provided for such
purpose. Such deferral election must be submitted to the Corporation prior to
the last six (6) months of the Performance Period (including any abbreviated
Performance Period), and any deferral election submitted within that six
(6)-month period shall have no force and effect. In submitting such deferral
election, Participant must represent that he or she understands the effect of
such deferral under relevant federal, state and local income and employment tax
laws, including (without limitation) the fact that Social Security, Medicare and
other taxes may be due upon the vesting of the shares of Common Stock
notwithstanding the deferral election. In no event may such a deferral election
be made after Participant’s cessation of Continuous Service, and no deferral
election shall have any force or effect unless such election complies with all
applicable requirements of Code Section 409A and the Treasury Regulations
thereunder.

In the absence of a valid deferral election filed in accordance with this
Paragraph 8, this Agreement shall be administered and interpreted in a manner
that complies with the short-term deferral exception to Code Section 409A.
Accordingly, any ambiguity in the terms and provisions of this Agreement shall
be interpreted and applied so as to comply with the short-term deferral
exception standards under Code Section 409A and the Treasury Regulations
thereunder.

 

10



--------------------------------------------------------------------------------

9. Deferred Issuance Date. Notwithstanding any provision to the contrary in this
Agreement, to the extent this Award may be deemed to create a deferred
compensation arrangement under Code Section 409A by reason of a deferral
election made pursuant to Paragraph 8 above or otherwise, then the following
limitations shall apply:

 

 

•

 

No shares of Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s cessation of
Continuous Service shall actually be issued or distributed to Participant until
the date of Participant’s Separation from Service or as soon thereafter as
administratively practicable, but in no event later than the later of (i) the
close of the calendar year in which such Separation from Service occurs or
(ii) the fifteenth day of the third calendar month following the date of such
Separation from Service.

 

 

•

 

No shares of Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s cessation of
Continuous Service shall actually be issued or distributed to Participant prior
to the earlier of (i) the first day of the seventh (7th) month following the
date of Participant’s Separation from Service or (ii) the date of Participant’s
death, if Participant is deemed at the time of such Separation from Service to
be a specified employee under Section 1.409A-1(i) of the Treasury Regulations
issued under Code Section 409A, as determined by the Administrator in accordance
with consistent and uniform standards applied to all other Code Section 409A
arrangements of the Corporation, and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). The deferred Shares or other distributable amount shall be
issued or distributed in a lump sum on the first day of the seventh (7th) month
following the date of Participant’s Separation from Service or, if earlier, the
first day of the month immediately following the date the Corporation receives
proof of Participant’s death.

 

 

•

 

No amounts that vest and become payable under Paragraph 5 of this Agreement by
reason of a Change in Control shall be distributed to Participant at the time of
such Change in Control, unless that transaction also qualifies as a change in
control event under Code Section 409A and the Treasury Regulations thereunder
and (if applicable) Participant’s deferral election under Paragraph 8 of this
Agreement provides for a distribution upon such an event. In the absence of such
a qualifying change in control, the distribution shall not be made until the
date on which those amounts become distributable in accordance with
Participant’s deferral election under Paragraph 8 of this Agreement or (if there
is no such election) the provisions of Paragraph 7(a) of this Agreement.

10. Leaves of Absence. For purposes of the applying the various Continuous
Service vesting provisions of this Agreement, Participant shall be deemed to
cease Continuous Service on the commencement date of any leave of absence and
not to remain in Continuous

 

11



--------------------------------------------------------------------------------

Service status during the period of that leave, except to the extent otherwise
required by law or pursuant to the following policy:

 

 

•

 

Participant shall be deemed to remain in Continuous Service status during
(i) the first three (3) months of an approved personal leave of absence or
(ii) the first seven (7) months of any bona fide leave of absence (other than an
approved personal leave) and shall be deemed to cease Continuous Service upon
the expiration of the applicable three (3)-month or seven (7)-month period.

 

 

•

 

In no event, however, shall Participant be deemed, for vesting purposes
hereunder, to remain in Continuous Service beyond the earlier of (i) the
expiration date of that leave of absence, unless Participant returns to active
Continuous Service or Employee status on or before that date or (ii) the date
Participant’s Continuous Service or Employee status actually terminates by
reason of his or her voluntary or involuntary termination or by reason of his or
her death or disability.

11. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all Applicable Laws relating thereto.

12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the most current address then indicated for Participant on the Corporation’s
employee records or shall be delivered electronically to Participant through the
Corporation’s electronic mail system or through an on-line brokerage firm
authorized by the Corporation to effect sales of the Common Stock issued
hereunder. All notices shall be deemed effective upon personal delivery or
delivery through the Corporation’s electronic mail system or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

13. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

14. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan shall be
controlling. All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in the Award.

 

12



--------------------------------------------------------------------------------

15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

16. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to remain in Continuous Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Related Entity employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Continuous Service at any time for any reason, with or without
Cause.

17. Plan Prospectus. The official prospectus for the Plan is available on the
Corporation’s intranet at:

http://gnet/HR/stocks_new.asp. Participant may also obtain a printed copy of the
prospectus by contacting Stock Plan Services at stockadministration@gilead.com.

18. Participant Acceptance. Participant must accept the terms and conditions of
this Agreement either electronically through the electronic acceptance procedure
established by the Corporation or through a written acceptance delivered to the
Corporation in a form satisfactory to the Corporation. In no event shall any
shares of Common Stock be issued (or other securities or property distributed)
under this Agreement in the absence of such acceptance.

IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.

 

GILEAD SCIENCES, INC.

By:

   

Title:

   

 

13



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A. Administrator shall mean the Compensation Committee of the Board acting in
its capacity as administrator of the Plan.

B. Agreement shall mean this Performance Share Award Agreement.

C. Applicable Laws shall mean the legal requirements related to the Plan and the
Award under applicable provisions of the federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable Stock
Exchange on which the Common Stock is listed for trading, and the rules of any
non-U.S. jurisdiction applicable to Awards granted to residents therein.

D. Award shall mean the award of Performance Shares made to Participant pursuant
to the terms of this Agreement.

E. Award Date shall mean the date the Performance Shares are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

F. Board shall mean the Corporation’s Board of Directors.

G. Cause shall have the meaning assigned to such term in Section 11(c) of the
Plan.

H. Change in Control shall mean a change in ownership or control of the
Corporation effected through the consummation of any of the following
transactions:

(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;

(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets;

 

A-1



--------------------------------------------------------------------------------

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Corporation or the acquisition of
outstanding securities held by one or more of the Corporation’s existing
stockholders; or

(iv) a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Corporation’s incorporation or to create a holding company
structure pursuant to which the Corporation becomes a wholly-owned subsidiary of
an entity whose outstanding voting securities immediately after its formation
are beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to the formation of such entity. Should such
holding company structure or other Parent entity be established for the
Corporation, then subparagraph (iv) shall be applied solely to the board of
directors of that holding company or Parent entity.

I. Code shall mean the Internal Revenue Code of 1986, as amended.

J. Common Stock shall mean shares of the Corporation’s common stock.

K. Constructive Termination shall have the meaning assigned to such term in
Section 11(d) of the Plan.

 

A-2



--------------------------------------------------------------------------------

L. Consultant shall mean any person, including an advisor, who is compensated by
the Corporation or any Related Entity for services performed as a non-employee
consultant; provided, however, that the term “Consultant” shall not include
non-employee Directors serving in their capacity as Board members. The term
“Consultant” shall include a member of the board of directors of a Related
Entity.

M. Continuous Service shall mean the performance of services for the Corporation
or a Related Entity (whether now existing or subsequently established) by a
person in the capacity of an Employee, Director or Consultant. For purposes of
this Agreement, Participant shall be deemed to cease Continuous Service
immediately upon the occurrence of either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation or any Related Entity or (ii) the entity for which
Participant is performing such services ceases to remain a Related Entity of the
Corporation, even though Participant may subsequently continue to perform
services for that entity. In jurisdictions requiring notice in advance of an
effective termination of Participant’s service as an Employee, Director or
Consultant, Continuous Service shall be deemed to terminate upon the actual
cessation of such service to the Corporation or a Related Entity notwithstanding
any required notice period that must be fulfilled before Participant’s
termination as an Employee, Director or Consultant can be effective under
Applicable Laws.

N. Corporation shall mean Gilead Sciences, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Gilead Sciences, Inc. which shall by appropriate action adopt the Plan.

O. Director shall mean a member of the Board.

P. Employee shall mean an individual who is in the employ of the Corporation (or
any Related Entity), subject to the control and direction of the employer entity
as to both the work to be performed and the manner and method of performance.

Q. Fair Market Value per share of Common Stock on any relevant date shall be the
closing price per share of Common Stock (or the closing bid, if no sales were
reported) on that date, as quoted on the Stock Exchange that is at the time
serving as the primary trading market for the Common Stock; provided, however,
that if there no reported closing price or closing bid for that date, then the
closing price or closing bid, as applicable, for the last trading date on which
such closing price or closing bid was quoted shall be determinative of such Fair
Market Value. The applicable quoted price shall be as reported in The Wall
Street Journal or such other source as the Administrator deems reliable.

R. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.

S. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

 

A-3



--------------------------------------------------------------------------------

T. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

U. Performance Goals shall mean the performance goals specified on attached
Schedule I which must be attained in order to satisfy the performance vesting
requirements for the shares of Common Stock subject to this Award.

V. Performance Period shall mean the period specified on attached Schedule I
over which the attainment of the Performance Goals is to be measured.

W. Performance-Qualified Shares shall mean the maximum number of shares of
Common Stock in which Participant can vest based on the level at which the
Performance Goals for the Performance Period are attained and shall be
calculated in accordance with the provisions of this Agreement. In no event
shall the number of such Performance-Qualified Shares exceed two hundred percent
(200%) of the number of Performance Shares designated in Paragraph 1 of this
Agreement.

X. Performance Share shall mean the phantom shares of Common Stock awarded under
this Agreement which will entitle Participant to receive one or more actual
shares of Common Stock pursuant to this Award upon the satisfaction of the
performance and Continuous Service vesting requirements applicable to such
Award.

Y. Permanent Disability shall mean the inability of Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.

Z. Plan shall mean the Corporation’s 2004 Equity Incentive Plan, as amended.

AA. Related Entity shall mean any Parent or Subsidiary of the Corporation and
(ii) any corporation in an unbroken chain of corporations beginning with the
Corporation and ending with the corporation in the chain for which Participant
provides services as an Employee, Director or Consultant, provided each
corporation in such chain owns securities representing at least fifty percent
(50%) of the total outstanding voting power of the outstanding securities of
another corporation or entity in such chain.

BB. Retirement shall mean the Participant’s cessation of Employee status on or
after the date on which his or her combined age and years of Continuous Service
equal or exceed seventy (70) years.

 

A-4



--------------------------------------------------------------------------------

CC. Separation from Service shall mean the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or as a consultant or independent contractor) permanently decreases to
a level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such services). Solely for purposes of determining when a Separation
from Service occurs, Participant will be deemed to continue in “Employee” status
for so long as he or she remains in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
“Employer Group” means the Corporation and any Parent or Subsidiary and any
other corporation or business controlled by, controlling or under common control
with, the Corporation, as determined in accordance with Sections 414(b) and
(c) of the Code and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) of the Code for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.414(c)-2 of the Treasury Regulations. Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.

DD. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.

EE. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

FF. Vesting Schedule shall mean the schedule set forth in Paragraph 1 of the
Agreement, pursuant to which the Performance Shares and the underlying shares of
Common Stock are to vest upon the satisfaction of the performance and Continuous
Service vesting requirements applicable to this Award.

GG. Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the vesting and issuance of
the shares of Common Stock which vest under of the Award, any phantom dividend
equivalents distributed with respect to those shares and any other amounts
distributable in replacement or substitution of such shares.

 

A-5



--------------------------------------------------------------------------------

SCHEDULE I

PERFORMANCE GOALS AND PERFORMANCE PERIOD

PERFORMANCE PERIOD

The measurement period for the Performance Shares awarded to Participant shall
be the three-year period beginning January 1, 20     and ending December 31,
20     (the “Performance Period”).

PERFORMANCE GOALS FOR PERFORMANCE VESTING

Performance Goal One – Total Shareholder Return: The first performance vesting
requirement for the Performance Shares awarded to Participant shall be tied to
the percentile level at which the total shareholder return (including stock
price appreciation and reinvestment of any cash dividends or other stockholder
distributions) to the Corporation’s stockholders over the Performance Period
stands in relation to the total shareholder return realized for that period by
the companies comprising the AMEX BioPharma Index.

For such purpose, the total shareholder return (“TSR”) shall be determined
pursuant to the following formula:

 

TSR =   (Ending Stock Price* – Beginning Stock Price**) + Reinvested
Dividends***     Beginning Stock Price**  

* Ending Stock Price is the average daily closing price per share calculated for
all trading days within the entire duration of the Performance Period.

** Beginning Stock Price is the average daily closing price per share calculated
for all trading days within the 20     calendar year.

*** Reinvested Dividends shall be calculated by multiplying (i) the aggregate
number of shares (including fractional shares) that could have been purchased
during the Performance Period had each cash dividend paid on a single share
during that period been immediately reinvested in additional shares (or
fractional shares) at the closing selling price per share on the applicable
dividend payment date by (ii) the average daily closing price per share
calculated for the entire duration of the Performance Period.

Each of the foregoing amounts shall be equitably adjusted for stock splits,
stock dividends, recapitalizations and other similar events affecting the shares
in question without the issuer’s receipt of consideration.

For companies in the AMEX BioPharma Index which are not on a calendar fiscal
year, TSR will be measured on the basis of their four fiscal quarters each year
that coincide with the Corporation’s calendar fiscal year.



--------------------------------------------------------------------------------

Should a Change in Control occur during the Performance Period, then TSR will be
measured on the basis of daily closing prices and reinvested dividends over an
abbreviated Performance Period ending with the Corporation’s last complete
fiscal quarter coincident with or immediately preceding the effective date of
that Change in Control.

Performance Goal Two - Revenue Growth: The second performance vesting
requirement for the Performance Shares shall be tied to the percentile level at
which Corporation’s revenue growth for that same 3-year period stands in
relation to the revenue growth realized for that period by the companies
comprising the AMEX BioPharma Index.

For such purpose, revenue growth shall be determined pursuant to the following
formula:

 

Revenue Growth =   (Ending Revenue** - Beginning Revenue*)     Beginning
Revenue*  

* Ending Revenue is the annual revenue recognized for financial reporting
purposes (on a consolidated basis) for the last completed calendar year in the
Performance Period.

** Beginning Revenue is the annual revenue recognized for financial reporting
purposes (on a consolidated basis) for the 20     calendar year.

Revenue Growth shall be calculated for the Corporation and each company
comprising the AMEX BioPharma Index on a calendar fiscal year basis, whether or
not that company is on a calendar fiscal year. Accordingly, for each
non-calendar fiscal year company, Ending Revenue shall be measured on the basis
of its four fiscal quarters falling within the 20     calendar year.

Should a Change in Control occur during the Performance Period, then Ending
Revenue for the Corporation and each company comprising the AMEX BioPharma Index
shall be calculated by multiplying (i) the quarterly revenue for each such
company for the fiscal quarter ending coincident with or immediately prior to
the effective date of the Change in Control by four (4).

Performance-Qualified Shares: The actual number of Performance-Qualified Shares
may range from 0% to 200% of the number of Performance Shares designated in
Paragraph 1 of this Agreement, with the actual percentage to be determined on
the basis of the percentile level at which the Administrator certifies that each
Performance Goal has been attained in relation to the corresponding Performance
Goal for the companies comprising the AMEX BioPharma Index; provided, however,
that the maximum number of the shares of the Corporation’s common stock that may
qualify as Performance-Qualified Shares may not exceed 200% of the number of
Performance Shares designated in Paragraph 1 of this Agreement.



--------------------------------------------------------------------------------

Matrix for Determining Number of Performance-Qualified Shares Based on Attained
Levels of Performance Goals: The number of shares of the Corporation’s common
stock that may qualify as Performance-Qualified Shares on the basis of the
certified percentile levels of attainment shall be calculated by multiplying the
number of Performance Shares designated in Paragraph 1 of this Agreement by the
applicable percentage determined in accordance with the following matrix:

TSR of Corporation vs. AMEX BioPharma Index

 

> 80th percentile

     100.0 %      110.0 %      150.0 %      175.0 %      200.0 % 

60th to 79th percentile

     75.0 %      85.0 %      125.0 %      150.0 %      175.0 % 

40th to 59th percentile

     50.0 %      60.0 %      100.0 %      125.0 %      150.0 % 

20th to 39th percentile

     10.0 %      20.0 %      60.0 %      85.0 %      110.0 % 

< 20th percentile

     0.0 %      10.0 %      50.0 %      75.0 %      100.0 %      
  < 20th
percentile  
      
  20th to 39th
percentile  
      
  40th to 59th
percentile  
      
  60th to 79th
percentile  
      
  > 80th
percentile  
  

Revenue Growth of Corporation vs. AMEX BioPharma Index